DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,4,6,12,13,15,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watford et al.(US 2013/0132789).
Considering Claim 1 Watford discloses a method of forwarding a digital signal received in an optical network, the method comprising: receiving duplicates of the digital signal(See Paragraph 25,29, fig. 1,2 i.e. receiving duplicates at the egress node(104 of fig. 1)(step 208 of fig. 2)), wherein the digital signal is arranged into portions with each portion containing a timestamp and an error detection code(See Paragraph 28,35, fig. 2,4 i.e. wherein the digital signal is arranged into portions(packet streams (404,406 of fig. 4)) with each portion containing a timestamp and an error detection code(FEC packets)(208 of fig. 2)), and the duplicates are received as a first digital signal on a first optical path of the optical network and a second digital signal on a second optical path of the optical network that is separate to the first optical path(See Paragraph 28, fig. 4 i.e. the duplicates are received as a first digital signal which is a first packet stream(404) on a first optical path(112) of the optical network(300) and a second digital signal which is a second packet stream(406) on a second optical path(114) of the optical network(300) that is separate to the first optical path(112)); identifying corresponding timestamps in the first and second digital signals(See Paragraph 5,36, fig. 4 i.e. identifying the provided corresponding timestamps in the first and second packet streams(404,406)); using identified corresponding timestamps to synchronize corresponding portions of the first and second digital signals such that corresponding timestamps are synchronized(See Paragraph 5,36, fig. 4 i.e. using identified or provided corresponding timestamps to synchronize corresponding portions of the first and second digital signals(404,406) such that corresponding timestamps are synchronized); using at least one of the error detection codes to select one and only one of the corresponding portions of the first and second digital signals for forwarding(See Paragraph 29, fig. 4 i.e. using at least one of the error detection codes(FEC, sequence number) to select one and only one of the corresponding portions of the first and second digital signals(404,406) for forwarding); and forwarding the selected portions of the first and second digital signals thereby forwarding the digital signal(See Paragraph 29, fig. 4 i.e. forwarding the selected portions(unblocked portion) of the first and second digital signals(404,406) thereby forwarding the selected digital signal).  
Considering Claim 2 Watford discloses the method of claim 1, comprising applying time delays to one of the first and second digital signals to bring the corresponding portions of the first and second digital signals into synchronization(See Paragraph 5 i.e. applying time delays(time stamps) to one of the first and second digital signals(404,406)  to bring the corresponding portions of the first and second digital signals(packets) into synchronization).  
Considering Claim 4 Watford discloses the method of claim 1, comprising sending the synchronized portions of the first and second digital signals to a buffer(See Paragraph 32 i.e. sending the synchronized portions of the first and second digital signals to a buffer(buffering circuitry to perform buffering on the egress node)).  
Considering Claim 6 Watford discloses the method of  claim 1, wherein using at least one of the error detection codes to select one and only one of the corresponding portions of the first and second digital signals for forwarding comprises using the error detection codes in both corresponding portions to determine errors in the corresponding portions of the first and second digital signals and selecting the corresponding portion of the digital signal containing the least errors(See Paragraph 29, fig. 4  i.e. using the error detection codes(identified errored or lost packet(packet 2)) in both corresponding portions to determine errors(identified errored or lost packet(packet 2))  in the corresponding portions of the first and second digital signals(404,406) and selecting the corresponding portion of the digital signal containing the least errors which is performing packet selection with the least error from either paths(112,114)).  
Considering Claim 12 Watford discloses a device for forwarding a digital signal received in an optical network,  the device  comprising: processing circuitry and a memory containing instructions executable by said processing circuitry whereby said device is operative to(See Paragraph 40 i.e. a digital signal processor(DSP) and a storage): receive duplicates of the digital signal (See Paragraph 25,29, fig. 1,2 i.e. receiving duplicates at the egress node(104 of fig. 1)(step 208 of fig. 2)), wherein the digital signal is arranged into portions with each portion containing a timestamp and an error detection code (See Paragraph 28,35, fig. 2,4 i.e. wherein the digital signal is arranged into portions(packet streams (404,406 of fig. 4)) with each portion containing a timestamp and an error detection code(FEC packets)(208 of fig. 2)), and the duplicates are received as a first digital signal on a first optical path of the optical network and a second digital signal on a second optical path of the optical network that is separate to the first optical path (See Paragraph 28, fig. 4 i.e. the duplicates are received as a first digital signal on a first optical path(112) of the optical network(300) and a second digital signal on a second optical path(114) of the optical network(300) that is separate to the first optical path(112)); identify corresponding timestamps in the first and second digital signals (See Paragraph 5,36, fig. 4 i.e. identifying the provided corresponding timestamps in the first and second packet streams(404,406)); use identified corresponding timestamps to synchronize corresponding portions of the first and second digital signals such that corresponding timestamps are synchronized (See Paragraph 5,36, fig. 4 i.e. use identified or provided corresponding timestamps to synchronize corresponding portions of the first and second digital signals(404,406) such that corresponding timestamps are synchronized); use at least one of the error detection codes to select one and only one of the corresponding portions of the first and second digital signals for forwarding (See Paragraph 29, fig. 4 i.e. use at least one of the error detection codes(FEC, sequence number) to select one and only one of the corresponding portions of the first and second digital signals(404,406) for forwarding); and Application No.: Unassigned Corresponding to Int'l. App. No. PCT/EP2018/053829 Attorney Docket No. forward the selected portions of the first and second digital signals thereby forwarding the digital signal (See Paragraph 29, fig. 4 i.e. forwarding the selected portions(unblocked portion) of the first and second digital signals(404,406) thereby forwarding the selected digital signal).  
	Claim 13 is  rejected for the same reason as in claim 2.
	Claim 15 is  rejected for the same reason as in claim 4.
Claim 17 is  rejected for the same reason as in claim 6.
Allowable Subject Matter
Claims 3,5,7-10,14,16,18,20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637